EXHIBIT 10.331

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

AMENDMENT NO. 2 TO

PRODUCT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

THIS AMENDMENT NO. 2 TO PRODUCT DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
(this “Amendment”) amends the Product Development and Commercialization
Agreement dated as of March 24, 2006, as the same may have been amended from
time to time (the “Agreement”), by and among SmithKline Beecham Corporation,
doing business as GlaxoSmithKline, a Pennsylvania corporation (“SB Corp”), Glaxo
Group Limited, a company existing under the laws of England and Wales (“GGL”,
and collectively with SB Corp referred to hereinafter as “GSK”) and
Pharmacopeia, LLC, as successor to Pharmacopeia Drug Discovery, Inc., a Delaware
limited liability company (“Pharmacopeia”), effective as of the date set forth
on the signature page below.

RECITALS

WHEREAS, the Parties have agreed to amend the Agreement to clarify certain
matters related to certain of the Programs contemplated under the Agreement.

NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the Parties, intending to be legally bound, agree as
follows:

1. Capitalized Terms. The capitalized terms used herein and not otherwise
defined shall have the same definitions as provided in the Agreement.

2. Amendments.

(a) Termination of Exclusivity Obligations for Certain Programs. Notwithstanding
Section 3.3 of the Agreement and such other applicable provisions of the
Agreement (except for Section 3.4 and any provisions related thereto, which
shall continue to apply in full force, except as stated below for GSK) which
restrict the activities of the Parties as to Targets being pursued in a Program,
the Parties acknowledge and agree that, from and after the date of this
Amendment, there shall be no limitations or restrictions on the activities of
either Party, acting either alone or with a Third Party, with respect to either
of the [***] or the [***] or their respective associated Targets. The Parties
acknowledge and agree that, from and after the date of this Amendment,
Section 3.3 shall no longer apply to, and the last sentence of Section 3.4 of
the Agreement shall no longer limit or restrict the activities of GSK with
respect to either of the [***] or the [***] or their respective associated
Targets. The restrictions set forth in Article 9 of the Agreement shall remain
in full force and effect with respect to both Parties. For clarity, GSK shall
remain responsible as set forth in the Agreement and this Amendment for all
payments

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

due with respect to the progression of the [***] or the [***] resulting from
this Agreement through development and commercialization by or on behalf of GSK.

(b) [***] and Program Payment. GSK shall make the accelerated payment set forth
in Paragraph 3 below with respect to the [***].

(c) Discontinued Programs/Reversion Program. The Parties acknowledge and agree
that, from and after the date of this Amendment, three (3) Programs shall be
terminated (the “Discontinued Programs”). The Parties shall mutually agree in
writing which three (3) Programs shall be Discontinued Programs within sixty
(60) days of the date of this Amendment and the Discontinued Programs and all
activities relating thereto shall for all purposes under the Agreement be deemed
to be mutually terminated by the Parties as of the date of such agreement, and
all rights granted to GSK to the Targets being pursued in such Discontinued
Programs shall thereafter, immediately and without any further action required,
revert to Pharmacopeia. The Parties further acknowledge and agree that in the
event that GSK decides not to exercise its option by making a milestone payment
set forth in Sections 6.2.1(b) or 6.2 (solely with respect to the [***] or
[***]), which non-payment is not cured within forty five (45) days after written
notice thereof is provided to GSK by Pharmacopeia, effective upon the lapse of
such forty five (45)-day period without cure, all rights granted to GSK to the
respective Target and Program shall thereafter, immediately and without any
further action required, revert to Pharmacopeia (“Reversion Program”).

(d) Rights Upon Discontinuation/Reversion. Notwithstanding Sections 3.3, 3.4,
12.4 and such other applicable provisions of the Agreement which restrict the
activities of Pharmacopeia as to the Targets being pursued in such Discontinued
Programs or as to the Target being pursued in the Reversion Program upon the
reversion of rights with respect to such Target and Program, the following shall
apply with respect to a Discontinued Program or Reversion Program, as the case
may be: (i) Pharmacopeia shall be able to directly or indirectly pursue any
research, development and/or commercialization of such Reversion Program and
such Discontinued Programs and associated Targets without restriction; (ii) the
GSK Options and such other rights and obligations as provided in Section 4 of
the Agreement shall terminate immediately; (iii) any licenses granted to
Pharmacopeia by GSK pursuant to Section 5.1.1(b) of the Agreement shall remain
in full force and effect as to the GSK Development Compounds and any
corresponding Back-Up Compounds developed pursuant to such Reversion Program or
such Discontinued Programs; (iv) any licenses granted by Pharmacopeia to GSK
pursuant to Section 5.1.2 of the Agreement shall terminate immediately;
(v) Pharmacopeia shall have no obligation to make the applicable milestone and
royalty payments to GSK provided for in Section 6.5 of the Agreement; and
(vi) notwithstanding Section 12.5(b) of the Agreement, the following shall no
longer apply to the Discontinued Programs or the Reversion Program: Articles 2,
4, 6, 10 and 12. In addition, with respect to any Discontinued Program, Sections
3.3, 3.4 and 3.5 and any remaining obligations of exclusivity thereunder shall
apply with respect to GSK only until the date which is two (2) years after the
date of attainment of the Tractable Hit Criteria for such Target, as such
Tractable Hit Criteria attainment dates are listed in Exhibit A, which is
attached hereto and is hereby incorporated by reference. Sections 3.3, 3.4 and
3.5 and the obligations thereunder shall not apply in any manner to GSK for any
Discontinued Program beyond the date that is two (2) years after the attainment
date listed in Exhibit A for the relevant Discontinued

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

Program, regardless of the date that such Program becomes a Discontinued
Program. With respect to any Reversion Program, none of the obligations under
Sections 3.3, 3.4 or 3.5 shall apply to GSK from the date of this Amendment, in
accordance with the provisions of Paragraph 2(a) above. For clarity, Articles 1,
11 (with respect to Pharmacopeia) and 14 shall remain in full force and effect
with respect to the Discontinued Programs and the Reversion Program, and there
shall be no exclusivity obligations of any kind upon GSK under Article 3 or
otherwise under the Agreement in relation to any of the Reversion Programs or
any of the Discontinued Programs, or any of the Targets associated therewith,
except as expressly stated above in this paragraph (d) for the Discontinued
Programs.

(e) Information. GSK shall promptly share with Pharmacopeia any Information,
materials and data resulting from the Reversion Program or any Discontinued
Program that is reasonably necessary or important for Pharmacopeia to continue
the development or commercialization of the applicable compound, and GSK shall
reasonably cooperate with Pharmacopeia to provide a smooth transfer of such
Information, materials and data as soon as reasonably practicable and at
Pharmacopeia’s sole cost and expense, provided that GSK has provided a cost
estimate in advance and Pharmacopeia has provided prior written approval before
such Third Party expenses have been incurred.

(f) Designation of Programs as On-Hold/Parked Programs Only. The Parties
acknowledge and agree that [***] ([***]) Programs shall serve as On-Hold/Parked
Programs to the four (4) Programs currently being progressed. The Parties shall
mutually agree in writing within sixty (60) days of the date of this Amendment
which [***] ([***]) Programs shall be designated On-Hold/Parked. The JSC may by
mutual agreement subsequently determine that On-Hold/Parked Programs should be
progressed or that the Programs currently being progressed should be put On-Hold
and/or Parked. For example, and not by way of limitation, when an active Program
is terminated, the JSC shall have the authority, on mutual agreement, to replace
such Program with an On-Hold or Parked Program.

3. Payment. GSK has agreed to accelerate the timing of the payment required
under Section 6.2.1(a)(i) of the Agreement solely with respect to the [***] such
that GSK shall pay to Pharmacopeia within two (2) business days of the date of
this Amendment Five Hundred Thousand Dollars ($500,000) in full satisfaction of
the payment otherwise due under Section 6.2.1(a)(i) of the Agreement with
respect to the [***]. For clarity, upon the achievement of the Lead Declaration
Criteria by each of up to two (2) additional compounds designated by the JSC for
advancement into a Lead Optimization Program as Back-up Compounds by
Pharmacopeia with respect to the [***], an additional Five Hundred Thousand
Dollars ($500,000) shall be payable by GSK pursuant to Section 6.2.1(a)(ii).

4. No other Amendment. Except as provided herein, the Agreement shall continue
in full force and effect.

5. Governing Law. This Amendment and any dispute arising from the performance or
breach hereof shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware, U.S.A., without reference to conflicts of
laws principles.

6. Counterparts. This Amendment may be signed in counterparts, each and every
one of which shall be deemed an original, notwithstanding variations in format
or file designation which may result from electronic transmission, storage and
printing of copies of this Amendment from

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

separate computers or printers. Facsimile signatures shall be treated as
original signatures.

[Remainder of Page Intentionally Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment No. 2 to Product
Development and Commercialization Agreement through their duly authorized
representatives to be effective as of                     , 2009.

 

PHARMACOPEIA, LLC    

SMITHKLINE BEECHAM CORPORATION,

d/b/a GLAXOSMITHKLINE

By:   /s/ Syed Kazmi     By:   /s/ Michelle Dipp, M.D., Ph.D.         Title:  
V.P., Business Development     Title:   V.P. and Head of U.S. C.E.E.D.D. Date:  
September 23, 2009     Date   September 25, 2009     GLAXO GROUP LIMITED     By:
  /s/ Paul Williamson       Title:   Corporate Director       Date   September
25, 2009

 

5



--------------------------------------------------------------------------------

Exhibit A

 

Program Name

  

Date JSC Declared Attainment of

Tractable Hit Criteria

[***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]    [***] [***]
   [***]

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.